DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 8, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 3,852,516 to Vander Ploog.
Regarding claims 1-3, 8, and 9, the preamble for claim 1 recites a lead assembly for use in a solar energy installation. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). MPEP §2111.02.II. As the body of the claim recites a structurally complete invention, the limitation that the lead assembly is for use in a solar energy installation is not given patentable weight.
Vander Ploog teaches a lead assembly including
a drop line 16 (Fig. 1, C2/L48-56)
a feeder cable 11/12 electrically coupled to the drop line 16 at a nexus (coincident with 15)
an undermold 18/20 that fully encases the nexus, the undermold further comprising
a first aperture (portion of 20 displaced by cable 11/12) extending completely through the undermold 18/20 and having a first diameter, wherein the feeder cable 11/12 extends through the first aperture along a first longitudinal axis (C2/L56-64, C3/L9-14)
a second aperture (portion of 20 displaced by line 16) extending partially through the undermold 18/20 and having a second diameter different than the first diameter, wherein the drop line 16 extends from the second aperture along along a second longitudinal axis.
Per claim 2, Vander Ploog teaches the limitations of claim 1. The drop line 16 includes a section of exposed wire 17 at the nexus.
Per claim 3, Vander Ploog teaches the limitations of claim 2. The feeder cable 11/12 includes a section of exposed wire 13/14 at the nexus.
Per claim 8, Vander Ploog teaches the limitations of claim 1. The first longitudinal axis and the second longitudinal axis are substantially parallel in a region before the nexus (Fig. 1).
Per claim 9, Vander Ploog teaches the limitations of claim 1. The second diameter is smaller than the first diameter (Fig. 1).

Claim(s) 1, 4, 8, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 6,265,665 to Zahnen.
Regarding claims 1, 4, 8, and 9, the preamble for claim 1 recites a lead assembly for use in a solar energy installation. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). MPEP §2111.02.II. As the body of the claim recites a structurally complete invention, the limitation that the lead assembly is for use in a solar energy installation is not given patentable weight.
Zahnen teaches a lead assembly including
a drop line 24 (Figs. 2-5, C3/L67-C4/L4)
a feeder cable 26 electrically coupled to the drop line at a nexus 11 
an undermold that fully encases the nexus (gel 18/20 fills the volume of 10 so that a mold of gel forms around 11/24/26; Figs. 10, 11 C3/L63-C3/L67, C7/L15-19), the undermold further comprising
a first aperture extending completely through the undermold (the gel fills the volume except for where a cable/line/nexus exists; the gel would therefore have an aperture having the shape of cable 26 that through the mold as seen in Fig. 1) and having a first diameter, wherein the feeder cable 26 extends through the first aperture along a first longitudinal axis
a second aperture extending partially through the undermold (the sealant would have an aperture the size of line 24 that extends partially from left to right through the mold as seen in Fig. 1) and having a second diameter different than the first diameter, wherein the drop line extends from the second aperture along a second longitudinal axis
an overmold 10 surrounding the undermold and forming an undermold-overmold interface at an outer surface of the undermold (the undermold forms to the shape of the volume, which is bounded by the inner surface of 10 seen in Figs. 5, 7).
Per claim 4, Zahnen teaches the limitations of claim 1. Zahnen teaches that the overmold 10 defines at least one aperture 42 for attaching the halves of the mold together (Figs. 1, 7, C4/L41-49). 
Per claim 8, Zahnen teaches the limitations of claim 1. The first longitudinal axis and the second longitudinal axis are substantially parallel (Fig. 1).
Per claim 9, Zahnen teaches the limitations of claim 1. The second diameter is smaller than the first diameter (Fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 5-9, 13-16, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 6,268,559 to Yamawaki, and further in view of US Patent 3,852,516 to Vander Ploog.
Regarding claims 1-3, 5-9 and 13-15, the preamble for claim 1 recites a lead assembly for use in a solar energy installation. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). MPEP §2111.02.II. As the body of the claim recites a structurally complete invention, the limitation that the lead assembly is for use in a solar energy installation is not given patentable weight.
Yamawaki teaches a lead assembly 16 including 
a drop line 31 (Figs. 8, 9) (C9/L64-C10/L16)
a feeder cable 32, the feeder cable electrically coupled to the drop line 31 at a nexus (illustrated as a node between phantom lines in Figs. 8A, 8B, 9A, C10/L17-32)
an undermold 33e that fully encases the nexus (33e is illustrated in Fig. 9B as being fully encased by 33f, and therefore necessarily fully encases the nexus)
an overmold 33f surrounding the undermold 33e and forming an undermold-overmold interface at an outer surface of the undermold (Fig. 9B illustrates a cutout of the relationship between 33e, 33f; only the thickness of 33f intercedes between the undermold 33e surface  and the exterior, therefore the interface is present).
Per claims 1 and 9, the drop line has a first diameter (shown in the perspective view of Fig. 9B) and extends along a first longitudinal axis and the feeder cable has a second diameter and extends along a second longitudinal axis. While the second diameter is not specifically described as different or smaller than the first diameter, a skilled artisan would understand that the first and second diameter could have three relative configurations: both diameters are equal, the first diameter is smaller than the second diameter, and the second diameter is smaller than the first diameter. Therefore it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form the second diameter different than or smaller than the first diameter because it would have been obvious to try.
The Supreme Court decided that a claim can be proved obvious merely by showing that the combination of known elements was obvious to try. In this regard, the Supreme Court explained that, “[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has a good reason to pursue the known options within his or her technical grasp.” An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of the case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  Therefore, choosing from a finite number of identified, predictable solutions, with a reasonable expectation for success, is likely to be obvious to a person if ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, E.).
The undermold 33e is described as having rigidity (C10/L67-C11/L2), but is not specifically shown to have a first aperture and second aperture. Vander Ploog teaches a similar lead assembly having a similar undermold (18/20) having rigidity, also comprising an analogous feeder cable (12) and drop line (16) (C2/L56-65, C3/L9-11), wherein the mold comprises a first aperture extending completely through the undermold (the material of 20 displaced by the cable 12 is in the form of an aperture), such that the feeder cable extends through the first aperture along its analogous first longitudinal axis, and a second aperture extending partially through the undermold (the material of 20 displaced by line 16 is in the form of an aperture), such that the drop line extends into the second aperture along a second longitudinal axis. Vander Ploog teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to employ this undermold in order to provide electrical and mechanical protection to the nexus (C1/L53-56, C1/L61-C2/L6). The undermold of modified-Yamawaki would therefore possess the claimed first aperture and second aperture with the claimed properties.
Per claims 2 and 3, modified-Yamawaki teaches the limitations of claim 1. Yamawaki does not specifically teach that the drop line and the feeder cable each include a respective section of exposed wire at the nexus. However, it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form sections of exposed wire, as Vander Ploog shows that such exposure is necessary for electrical connection at a nexus (coincident with 15 of Fig. 1, C2/47-55).
	Per claims 5-7, modified-Yamawaki teaches the limitations of claim 1. The feeder cable 31 of Yamawaki terminates at a feeder cable connector 34 (Figs. 4-7, 8A, 8B, C11/L3-13). The limitation that the feeder cable connector is configured to attach directly to an inverter, or to attach directly to a jumper cable, which in turn connects directly to an inverter is an intended use limitation. Intended use limitations are given weight to the extent that the prior art structure is capable of performing the intended use. See MPEP § 2111.02, 2112.01 and 2114-2115. The cited passages of Yamawaki teach that the feeder cable connector is capable of electrically connecting a lead assembly and inverter (for instance, see Fig. 2, C7/L54-C8/L11).
Per claim 8, modified-Yamawaki teaches the limitations of claim 1. In the schematic view of Fig. 9, the first longitudinal axis and the second longitudinal axis are substantially parallel for a portion (Fig. 9A). Further, Vander Ploog teaches that the analogous first longitudinal axis and second longitudinal axis are substantially parallel in a region before the nexus in that invention (Fig. 1). Therefore it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form the first longitudinal axis and second longitudinal axis to be substantially parallel because they are illustrated as such. The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).   
Per claims 13-15, modified-Yamawaki teaches the limitations of claim 1. The drop line terminates in a drop line connector 34 (Figs. 4-7, 8A, 8B, C11/L3-13). The drop line connector connects to a wiring harness (one of elements 25 in Fig. 5, 26 in Fig. 6, 27 in Fig. 7) connecting to a plurality of solar panels M.
The limitation that the lead assembly combines power received from the plurality of solar panels and conducts that power directly to an inverter electrically connected to the feeder capable is at least in part a statement of intended use. Regardless, in an embodiment, the lead assembly 16 combines power received from a plurality of solar panels (MN in Fig. 2) and conducts that power to an inverter 13 electrically connected to the feeder cable (C7/L54-C8/L11). While a wire 18 intervenes between the lead assembly 16 and the inverter 13 in that embodiment, a skilled artisan would understand that the wire provides no function other than conduction of electricity, which is also provided by the wire assembly, and it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to omit that wire to establish a direct connection, as it would merely require the omission of an element while the function is retained. MPEP §2144.04.II.B.
Regarding claim 16, 18, and 19, Yamawaki teaches a solar power system comprising
a plurality of solar panels M electrically coupled by a wire harness (one of elements 25 in Fig. 5, 26 in Fig. 6, 27 in Fig. 7) to form a first solar array MN (C8/L12-32)
lead assembly 16 comprising
a drop line 31 (Figs. 8, 9) electrically connected to the wire harness (at 28b/34 in Figs. 5-7) and configured to receive power from the plurality of solar panels M (C9/L64-C10/L16)
a feeder cable 32, the feeder cable electrically connected to the drop line 31 at a nexus (illustrated as a node between phantom lines in Figs. 8A, 8B, 9A, C10/L17-32)
a primary mold 33e that fully encases the nexus (33e is illustrated in Fig. 9B as being fully encased by 33f, and therefore necessarily fully encases the nexus) so as to substantially seal the nexus from external environmental conditions (C13/L6-18).
The drop line has a first diameter (shown in the perspective view of Fig. 9B) and extends along a first longitudinal axis and the feeder cable has a second diameter and extends along a second longitudinal axis. While the second diameter is not specifically described as smaller than the first diameter, a skilled artisan would understand that the first and second diameter could have three relative configurations: both diameters are equal, the first diameter is smaller than the second diameter, and the second diameter is smaller than the first diameter. Therefore it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form the second diameter smaller than the first diameter because it would have been obvious to try.
The Supreme Court decided that a claim can be proved obvious merely by showing that the combination of known elements was obvious to try. In this regard, the Supreme Court explained that, “[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has a good reason to pursue the known options within his or her technical grasp.” An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of the case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  Therefore, choosing from a finite number of identified, predictable solutions, with a reasonable expectation for success, is likely to be obvious to a person if ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, E.).
The primary mold 33e is described as having rigidity (C10/L67-C11/L2), but is not specifically shown to have a first aperture and second aperture. Vander Ploog teaches a similar lead assembly having a similar primary mold (18/20) having rigidity and providing an environmental seal, also comprising an analogous feeder cable (12) and drop line (16) (C2/L56-65, C3/L9-11), wherein the mold comprises a first aperture extending completely through the primary mold (the material of 20 displaced by the cable 12 is in the form of an aperture), such that the feeder cable extends through the first aperture along its analogous first longitudinal axis, and a second aperture extending partially through the primary mold (the material of 20 displaced by line 16 is in the form of an aperture), such that the drop line extends into the second aperture along a second longitudinal axis. Vander Ploog teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to employ this primary mold in order to provide electrical and mechanical protection to the nexus (C1/L53-56, C1/L61-C2/L6). The primary mold of modified-Yamawaki would therefore possess the claimed first aperture and second aperture with the claimed properties.
Per claim 18, modified-Yamawaki teaches the limitations of claim 16. The feeder cable is directly electrically connected to a connection unit 18 (Fig. 2, C7/L54-59).
Per claim 19, modified-Yamawaki teaches the limitations of claim 16. The system further comprises a secondary mold 33f surrounding the primary mold 33e and forming an undermold-overmold interface at an outer surface of the primary mold (Fig. 9B illustrates a cutout of the relationship between 33e, 33f; only the thickness of 33f intercedes between the primary mold 33e surface  and the exterior, therefore the interface is present).

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamawaki and Vander Ploog as applied to claim 1 above, and further in view of US PGPub 2011/0011642 to Solon.
Regarding claim 4, modified-Yamakawi teaches the limitations of claim 1. The references do not teach that the overmold defines at least one attachment aperture. Solon, however, teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form an overmold (56) with an attachment aperture 52 so that zip ties or fasteners may secure an assembly (¶0026, 0029). 

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamawaki and Vander Ploog as applied to claim 1 above, and further in view of US PGPub 2010/0139733 to Jonczyk.
Regarding claim 12, modified-Yamakawi teaches the limitations of claim 1. The references do no teach that the drop line includes a fuse. However, it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to include a fuse in the drop line because Jonczyk teaches such a fuse (e.g. 112 of Fig. 9) in a similar drop line in order to protect the circuits the assembly may be connected to (¶0002, 0037, 0038). 

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zahnen as applied to claim 1 above, and further in view of US PGPub 2009/0088032 to Keeven.
Regarding claim 10, Zahnen teaches the limitations of claim 1. Zahnen does not teach that the lead assembly of that invention comprises a third aperture. Keeven teaches that such a lead assembly can be formed to accommodate a second drop line, such as for additional parallel lines shown for the embodiment of Figs. 1B (¶0042). Therefore it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to modify Zahnen’s assembly to comprise a third aperture partially through the undermold and having a third diameter, wherein a second drop line extends from the third aperture along a third longitudinal axis because those limitations would arise from the obvious inclusion of a second drop line. The mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Harza, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04).
A skilled artisan would understand that the first and third diameter could have three relative configurations: both diameters are equal, the first diameter is smaller than the third diameter, and the third diameter is smaller than the first diameter (as is shown for the first and second diameters in Zahnen). Therefore it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form the third diameter smaller than the first diameter because it would have been obvious to try.
The Supreme Court decided that a claim can be proved obvious merely by showing that the combination of known elements was obvious to try. In this regard, the Supreme Court explained that, “[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has a good reason to pursue the known options within his or her technical grasp.” An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of the case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  Therefore, choosing from a finite number of identified, predictable solutions, with a reasonable expectation for success, is likely to be obvious to a person if ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, E.).

Claim(s) 1-3, 5-8, 10, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP2003-293536A to Umeoka (machine translation relied upon herein), and further in view of US PGPub 2012/0125395 to Bellacicco.
Regarding claims 1-3, 5-8, 10, and 11, the preamble for claim 1 recites a lead assembly for use in a solar energy installation. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). MPEP §2111.02.II. As the body of the claim recites a structurally complete invention, the limitation that the lead assembly is for use in a solar energy installation is not given patentable weight.
Umeoka teaches a lead assembly including
a drop line 8a extending along a first longitudinal axis (Figs. 2, 12, middle p. 6 of the translation, middle p. 8) and having a first diameter (a skilled artisan would understand from the depiction of the wires throughout the Figs. of the disclosure that the drop line 8a has a conventional round cross-section, and therefore necessarily has a first diameter)
a feeder cable 40a electrically coupled to the drop line 8a at a nexus extending along a second longitudinal axis and having a second diameter (illustrated as a filled dot in Fig. 12(a))
Per claims 10 and 11, a second drop line 8b extending along a third longitudinal axis and having a third diameter, wherein the third longitudinal axis is substantially concentric with the second longitudinal axis and substantially parallel with the first longitudinal axis (left element 8a and right element 8b extend left-right for a portion and are aligned in the up-down direction).
Umeoka does not teach an undermold fully encasing the nexus and an overmold surrounding the undermold and forming an undermold-overmold interface at an outer surface of the undermold. Bellacicco teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form a lead assembly with lines, cables, and nexuses of the assembly encased by an undermold (material 166 of Figs. 14, 24C encases the wires and electrical connections therein by molding around the elements of the assembly; ¶0048, 0052, 0055, 0059) which is surrounded by an overmold (170/180, ¶0053, 0056), such that an undermold-overmold interface is formed, so that the lead assembly can be constructed efficiency (¶0044).
As such, the feeder cable 40a, which extends completely and continuously through the region of the lead assembly, would displace the material of the undermold in the form of a first aperture extending completely through the undermold and having the first diameter, the feeder cable extending through the first aperture along the first longitudinal axis in the assembly of modified-Umeoka. Similarly, the drop line 8a would displace the material of the undermold in the form of a second aperture extending partially through the undermold and having the second diameter, where the dropline extends from the second aperture along the second longitudinal axis. Finally, the second drop line 8b would displace the material of the undermold in the form of a third aperture extending partially through the undermold and having the third diameter, where the second drop line extends from the third aperture along the third longitudinal axis.
Umeoka does not describe the first diameter, second diameter, and third diameter of the feeder cable, drop line, and second drop line, respectively, or their relative comparison. Notably, the feeder cable 40a is distinguished from the first and second drop lines 8a, 8b by its different function in the text. Regardless, a skilled artisan would understand that five possibilities regarding the first, second, and third diameters are possible: all three are different, all three are the same, the first diameter is different than the same second and third diameters, the second diameter is different than the same first and third diameters, the third diameter is different than the same first and second diameter. Therefore it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to try a configuration in which the first diameter is different than the second diameter and the third diameter is different than the first diameter. 
The Supreme Court decided that a claim can be proved obvious merely by showing that the combination of known elements was obvious to try. In this regard, the Supreme Court explained that, “[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has a good reason to pursue the known options within his or her technical grasp.” An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of the case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  Therefore, choosing from a finite number of identified, predictable solutions, with a reasonable expectation for success, is likely to be obvious to a person if ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, E.).
Per claims 2 and 3, modified-Umeoka teaches the limitations of claim 1. While Umeoka does not teach exposed wire, Belaccico teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to include a section of exposed wire in the drop line and the feeder cable at the nexus in order to establish an electrical connection (¶0038, 0040-0042, 0044, 0055).
Per claim 5, modified-Umeoka teaches the limitations of claim 1. The feeder cable 40a terminates at a feeder cable connector 41 or 42 (Figs. 1, 2, 5, 8, bottom of p. 5 of translation).
Per claims 6 and 7, modified-Umeoka teaches the limitations of claim 5. The feeder cable 31 of Yamawaki terminates at a feeder cable connector 34 (Figs. 4-7, 8A, 8B, C11/L3-13). The limitation that the feeder cable connector is configured to attach directly to an inverter, or to attach directly to a jumper cable, which in turn connects directly to an inverter is an intended use limitation. Intended use limitations are given weight to the extent that the prior art structure is capable of performing the intended use. See MPEP § 2111.02, 2112.01 and 2114-2115. The cited passages of Yamawaki teach that the feeder cable connector is capable of electrically connecting a lead assembly to another electrical element.
Per claim 8, modified-Umeoka teaches the limitations of claim 1. The first longitudinal axis and the second longitudinal axis are substantially parallel (see cited Figs. and passages above).

Allowable Subject Matter
Claim 17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC R SMITH whose telephone number is (571)270-7186. The examiner can normally be reached M-F, 8:30am-5:30pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571) 272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERIC R. SMITH
Primary Examiner
Art Unit 1726



/ERIC R SMITH/               Primary Examiner, Art Unit 1726